Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 ,6-9, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over  '3GPP; TSG RAN; NR; RRC protocol specification (release 15)', 3GPP TS 38.331 Vl5.4.0,
    
   For claims 1,6,11, and 16, ‘3GPP; TSG RAN; NR; RRC protocol specification (release 15)', 3GPP TS 38.331 Vl5.4.0, disclose a system comprising: 
discloses a method comprising : receiving the measurement configuration by means of dedicated signaling (see section 5.5.1); performing the measurements on measurement object, wherein the measurement configuration includes measurement objects (see section 5.5.1); if the report Type is set to event Triggered and if the entry condition applicable for this event is fulfilled, initiating the measurement reporting procedure (see section 5.5.4.1); and submitting the Measurement Report message via the E-UTRA MCG embedded in E-UTRA RRC message (see section 5.5.5.1), wherein the measurement configuration includes Measurement objects and Reporting configurations, wherein the measObject id of the MO which corresponds to each serving cell is indicated by servingCellMO within the serving cell configuration (see section 5.5.1).
Claims 1,6,11,and 16 differ from the features that: "the measurement report includes a measurement result on cells belonging to a first cell set and a measurement result on cells belonging to a second cell set, in case that the measurement report-related information includes configuration information related to a neighboring cell measurement"; and "the first cell set 1s a set of 
However, the different features would be easily derived from the disclosure of ,  '3GPP; TSG RAN; NR; RRC protocol specification (release 15)', 3GPP TS 38.331 Vl5.4.0 (see section 5.5.5.1: "the UE shall set the measResults within the Measurement Report message as follows:" "set the measResult Serving Cell within measResult Serving MO List to include, for each NR serving cell that is configured with servingCellMO, RSRP, RSRQ and the available SINR"; "set the serving Cell id within measResult Serving MO List to include each NR serving cell that is configured with servingCellMO"; and "if the reportConfig associated with the measld that triggered the measurement reporting includes report Add NeighMeas, for each serving cell measObjectld referenced in the measldList, other than the measObjectld corresponding with the measld that triggered the measurement reporting, set the measResultBestNeighCell within measResultServingMOList to include the physCellld and the available measurement quantities based on the reportQuantityCell and Type indicated in reportConfig of the non-serving cell corresponding to the concerned measObjectNRwith the  highest measured RSRP"). Thus, it would have been obvious to the person of ordinary skill art at the time of the filing date of the invention to use "the measurement report includes a measurement result on cells belonging to a first cell set and a measurement result on cells belonging to  a second cell set, in case that the measurement report-related information includes configuration information related to a neighboring cell measurement"; and "the 
   Also, for claims 1,6,11,and 16, '3GPP; TSG RAN; NR; RRC protocol specification (release 15)', 3GPP TS 38.331 Vl5.4.0 does not specific teach it is performed by a terminal or a base station. However, it is well-known in the art that the method/system can be performed either the terminal or the base station. Thus, it is well-known in the art at the time of the invention to use the terminal or the base station to perform the method/system as well-known advantages.

For claims 2-4,6-9,12-13, and 17-20,  '3GPP; TSG RAN; NR; RRC protocol specification (release 15)', 3GPP TS 38.331 Vl5.4.0 also teaches  wherein the second cell set is a set of second cells, and wherein each of the second cells is a non-serving cell and relates to an ID of an MO configured as a servingCellMO among MOs other than MO corresponding with a measurement ID associated with the triggering event for transmission of the measurement report ( See section 5.5.5.1) ;  
wherein the second cell has a highest measured reference signal received power (RSRP) for the cells corresponding to the ID of the MO configured as the servingCellMO ( See section 5.5.5.1); and   
wherein the second cell has a highest measured reference signal received quality (RSRQ), in case that the RSRP measurement results are not available, and has a highest measured noise and interference ratio (SINR), in case that the RSRQ .

6.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Park et al. (2018/0102817) is cited to show a system which is considered pertinent to the claimed invention.

7. Claims 5, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476